UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7049


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PRESTON CORNELIUS EVERETT, a/k/a P,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:05-cr-00019-LMB-1)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Preston Cornelius Everett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Preston Cornelius Everett appeals the district court’s order denying relief on his

filings seeking a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No.

115-391, §§ 401, 404, 132 Stat. 5194, 5220-22. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Everett, No. 1:05-cr-00019-LMB-1 (E.D. Va. July 2, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2